
	

115 S3700 IS: Promoting Employment and Economic Mobility Act
U.S. Senate
2018-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3700
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2018
			Mr. Hatch (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To reauthorize the program of block grants to States for temporary assistance for needy families,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Promoting Employment and Economic Mobility Act.
 2.Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title. Sec. 2. Table of contents. Sec. 3. References. TITLE I—Improving Participation in Activities Leading to Employment Sec. 101. Strengthening partnerships to improve results for families. Sec. 102. Increasing State incentives to help individuals secure employment. Sec. 103. Strengthening measurement of recipient participation. Sec. 104. Supporting treatment and rehabilitation to prepare recipients for employment and support employment. Sec. 105. Demonstration projects and improved data collection to improve engagement and outcomes. TITLE II—Strengthening Families Sec. 201. Uniform work requirement for families. Sec. 202. Supporting families by ending the marriage penalty. TITLE III—Restoring the Integrity of TANF Sec. 301. Strengthening State requirements to engage recipients in employment and employment preparation activities. Sec. 302. Measuring TANF spending on families receiving assistance and on low-income families.Sec. 303. Report on child care provider criminal background checks. TITLE IV—Reauthorizing the TANF Program Sec. 401. 3-year reauthorization. TITLE V—Miscellaneous Sec. 501. Technical corrections to data exchange standards to improve program coordination. Sec. 502. Effective dates.  3.ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Social Security Act.
		IImproving Participation in Activities Leading to Employment
 101.Strengthening partnerships to improve results for familiesSection 408(b) (42 U.S.C. 608(b)) is amended to read as follows:  (b)Individual opportunity plans (1)AssessmentThe State agency responsible for administering a State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) shall make an initial assessment of the skills, prior work experience, and employability of each work-eligible individual (and, at State option, any other adult who is a member of the family of the individual) as well as of the well-being of the children in the family of the individual.
 (2)Contents of plansOn the basis of the assessment required by paragraph (1) with respect to the individual, the State agency, in consultation with the individual, may develop a customized individual opportunity plan with the individual that contains the following:
 (A)Immediate needs and resourcesInformation that— (i)specifies the immediate needs of the individual and the family;
 (ii)describes the resources the individual and the family have to meet immediate needs, including— (I)individual resources, such as income and assets identified in the application process, education, and work experience;
 (II)household and family resources that may assist the individual, such as parents, children, siblings, and others; and
 (III)other resources and how they may help the individual meet immediate needs; and (iii)describes the assistance and services the State will provide to help the individual meet immediate needs and improve the well-being of the children in the family.
 (B)Individual and state responsibilitiesInformation on the respective responsibilities of the individual and the State that— (i)includes a personal responsibility agreement signed by the individual in which the individual acknowledges receipt of publicly funded benefits and responsibility to comply with program requirements in order to receive the benefits;
 (ii)sets forth an employment goal chosen by the individual with assistance from the State and a plan, jointly developed by the individual and the State, for moving the individual into employment and towards self-sufficiency;
 (iii)sets forth the obligations of the individual, including specific and measurable benchmarks for success that will help the individual become and remain employed;
 (iv)to the greatest extent possible and consistent with the plan, is designed to move the individual into the employment the individual is capable of performing as quickly as possible, and increase the responsibility and amount of work the individual is to perform over time;
 (v)describes the services the State will provide the individual so that the individual will be able to obtain and maintain employment;
 (vi)may direct the individual to undergo appropriate treatment for substance abuse or other treatment if the individual, in consultation with the State, identifies such treatment as necessary to obtain and maintain employment; and
 (vii)specifies a timeline for meeting the benchmarks contained in the plan with short-, medium-, and long-term goals, including a description of any incentives for the individual if the individual meets or exceeds the obligations specified in the plan, and any penalties that will apply if the individual fails without good cause to comply with the plan.
 (3)TimingThe State agency shall comply with paragraph (1) with respect to a work-eligible individual— (A)in the case of a work-eligible individual who, on October 1, 2020, is in a family receiving assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), at the first periodic review for the individual that occurs after that date; or
 (B)in the case of a work-eligible individual who, after October 1, 2020, is in a family determined to be eligible for assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as so defined), within 60 days after the family is determined to be eligible for such assistance.
 (4)Penalty for noncompliance by individualIn addition to any other penalties required under section 409(a), the State may reduce, by such amount as the State considers appropriate, the amount of assistance otherwise payable under the State program to a family that includes the individual who fails without good cause to comply with the individual opportunity plan developed pursuant to this subsection that is signed by the individual.
 (5)Periodic reviewThe State shall develop a plan to, not less frequently than every 90 days or at a period determined by the State—
 (A)review the individual opportunity plan developed for the individual; (B)review with the individual the progress made by the individual in achieving the goals specified in the plan (in person or through another communication method allowing for discussion of progress made); and
 (C)update the plan, as necessary, to reflect any changes in the circumstances of the individual since the plan was last reviewed.
							.
			102.Increasing State incentives to help individuals secure employment
				(a)Work-Eligible individuals served by a performance-Based entity, working or training for a specific
			 job offer
 Section 407(c)(2) (42 U.S.C. 607(c)(2)), as amended by section 201(a)(3), is amended— (1)by redesignating subparagraphs (A) through (D) as subparagraphs (B) through (E), respectively; and
 (2)by inserting before subparagraph (B) (as so redesignated by paragraph (1)), the following:  (A)Work-eligible individual served by a performance-based entity focused on work, working in subsidized employment, or training for a specific job offer deemed to be meeting work requirementsFor purposes of calculating the number described in subsection (b)(1)(B)(i), a work-eligible individual is deemed to be engaged in work for a month in a fiscal year if—
 (i)the work-eligible individual is participating in activities under the supervision of an entity funded by the State focused on moving work-eligible individuals into employment and at least 50 percent of the payment made to the entity is contingent on work-eligible individuals becoming employed or retaining employment;
 (ii)the work-eligible individual is participating in an activity described in subsection (d)(2) for at least 80 hours per month and the State program funded under this part pays for at least 25 percent of the individual's wage during the countable period (not to exceed 6 months with respect to any individual); or
 (iii)the work-eligible individual is participating in activities (as defined by the State) for not more than 3 months that provide the competencies necessary for the individual to secure employment and an employer has entered into an agreement to hire the individual upon successful completion of the activities..
 (b)Verification of engagementSection 407(i) (42 U.S.C. 607(i)) is amended by adding at the end the following:  (3)Verification of engagement for work-eligible individuals served by a performance-based entity focused on work, working in subsidized employment, or training for a specific job offerIn addition to the regulations and State procedures required under paragraphs (1) and (2), not later than October 1, 2019, the Secretary shall promulgate regulations, and States shall establish procedures consistent with such regulations, for purposes of reporting and verifying participation in activities described in subsection (c)(2)(A). In the case of activities described in clause (i) of such subsection, such regulations and procedures shall include information with respect to the following:
 (A)How a State using performance-based contracts will report how they use such contracts to engage work-eligible individuals and move them into work.
 (B)How a State will report demographic characteristics of the work-eligible individuals the State is serving through such contracts and how such characteristics compare with those of individuals not served through such contracts.
 (C)How a State will assess the effectiveness of such contracts. (4)Work-eligible individualIn this part, the term work-eligible individual has the meaning given that term in the regulations promulgated pursuant to paragraph (1)(A)(i)..
				103.Strengthening measurement of recipient participation
 (a)Allowing States To receive limited credit for partial participationSection 407(c)(1)(B) (42 U.S.C. 607(c)(1)(B)), as amended by section 201(a)(3), is amended to read as follows:
					
 (B)Credit for families participating for less than the minimum hours requiredIf a family includes a work-eligible individual who has participated in work activities for an average of fewer than 30 hours per week during a month, but at least 15 hours (or 10 hours, in the case of a single parent specified in paragraph (2)(C) of this subsection) per week of which are attributable to an activity described in paragraphs (1) through (9) of subsection (d), the family shall count as 0.5 of a family for purposes of calculating the number described in subsection (b)(1)(B)(i) for the month..
				(b)State option To use universal work participation rate calculation
 (1)In generalSection 407(b) (42 U.S.C. 607(b)), as amended by section 201(a)(2), is amended— (A)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively;
 (B)by striking all that precedes paragraph (4) (as so redesignated by subparagraph (A)) and inserting the following:
							
								(b)Calculation of participation rates
									(1)In general
 (A)Average monthly rateFor purposes of subsection (a), the participation rate of a State for a fiscal year is the average of the participation rates of the State for each month in the fiscal year.
 (B)Monthly participation ratesThe participation rate of a State for all families of the State for a month, expressed as a percentage, is—
 (i)the number of families in the State that include a work-eligible individual who is engaged in work for the month; divided by
 (ii)the total number of families in the State that include a work-eligible individual during the month.
											(2)Universal work participation rate calculation
 (A)ApplicationA State may apply to the Secretary to apply this paragraph with respect to the State for a fiscal year.
										(B)Calculation
 (i)In generalA State whose application under this paragraph is approved by the Secretary for a fiscal year shall be considered to be in compliance with subsection (a) for a month in the fiscal year if the total number of countable hours of work participation activities of families with work-eligible individuals in the State for the month is not less than the target number of hours of work participation activities for the State for the month.
 (ii)Target number of hours of work participation activitiesFor purposes of clause (i), the target number of hours of work participation activities for a State for a month in a fiscal year is the amount equal to the number of weeks in the month multiplied by the product of—
 (I)the percentage equal to the minimum participation rate in effect under subsection (a) for the fiscal year (after the application of any reduction in such rate under paragraph (4) and the application of the minimum State engagement requirement in paragraph (8)); and
 (II)the sum of— (aa)20 times the number of families with work-eligible individuals in the State to whom the State may apply subparagraph (C) or (D) of subsection (c)(2) for the month; and
 (bb)30 times the number of families with work-eligible individuals not described in item (aa) in the State for the month.
													(iii)Total number of countable hours of work participation activities of families with work-eligible
			 individuals
 (I)In generalFor purposes of clause (i), subject to subclause (II), the total number of countable hours of work participation activities of families with work-eligible individuals in a State for a month in a fiscal year, is the sum of the following number of hours determined for the month with respect to each family with a work-eligible individual:
 (aa)In the case of a family with an individual to whom the State applies subsection (c)(2)(A) for the month, 30 times the number of weeks in the month (or 20 times the number of weeks in the month in the case of a single parent or caretaker relative described in subsection (c)(2)(C)).
 (bb)In the case of a family with a single parent or caretaker relative to whom the State applies subsection (c)(2)(C) for the month, the lesser of the actual number of hours for which the single parent or caretaker relative participates in work activities in the month and 20 times the number of weeks in the month.
 (cc)In the case of a family with a single teen head of household or married teen to whom the State applies subsection (c)(2)(D)(i) for the month, 20 times the number of weeks in the month.
 (dd)In the case of a family with a single teen head of household or married teen to whom the State applies subsection (c)(2)(D)(ii) for the month, the lesser of the actual number of hours for which the teen participates in education directly related to employment and 20 times the number of weeks in the month.
 (ee)In the case of a family with any other work-eligible individual, the lesser of the actual number of hours for which the individual participates in work activities in the month and 30 times the number of weeks in the month.
 (II)Disregard of certain work participation hoursIn calculating the countable hours of work participation activities of a family with a work-eligible individual in a State for a month, the Secretary shall disregard any hour of participation that would not be countable if the participation rate of the State for the month were determined without regard to this paragraph and the limitations on counting activities under subsections (c) or (d) were applied.
 (iv)Source of dataThe number of families with work-eligible individuals in a State and the number of hours of participation of the individuals in work activities shall be determined on the basis of information reported monthly under section 411.
											; and
 (C)by adding at the end the following:  (7)State option to include individuals formerly receiving assistance participating in subsidized employmentIn determining the participation rate under this section, a State may include, on a case-by-case basis and for not more than 6 months, a family with a former recipient of assistance participating in subsidized employment if the individual began participation in subsidized employment while receiving assistance but is no longer a recipient due to their participation in subsidized employment..
						(2)Conforming amendments
 (A)Section 407(b)(5) (42 U.S.C. 607(b)(5)) (as redesignated by paragraph (1)(A), is amended—
 (i)by striking paragraph (1)(B) and inserting calculating a participation rate under this section; and (ii)by inserting that include a work-eligible individual before that are receiving.
 (B)Each of the following provisions is amended by striking recipient each place it appears and inserting work-eligible individual: (i)Section 407(c)(1)(A) (42 U.S.C. 607(c)(1)).
 (ii)Section 407(c)(2)(C) (42 U.S.C. 607(c)(2)(C)) (as redesignated by section 102(a)(1)(A)). (iii)Section 407(c)(2)(D) (42 U.S.C. 607(c)(2)(D)) (as so redesignated).
 (iv)Paragraphs (10) and (11) of section 407(d) (42 U.S.C. 607(d)). (C)Subparagraphs (C), (D), and (E) of section 407(c)(2) (42 U.S.C. 607(c)(2)), (as redesignated by section 102(a)(1)(A) and amended by subparagraph (B)) are each amended by striking determining monthly participation rates under and inserting calculating the number described in.
 (c)Clarification of exemptions from participation requirementSection 407(b)(6) (42 U.S.C. 607(b)(6)) (as redesignated by subsection (b)(1)(A)) is amended— (1)by striking all that precedes any fiscal year and inserting the following:
						
							(6)Exemptions from participation requirement
 (A)State option to disregard single custodial parent caring for a child under age 1For; and (2)by adding after and below the end the following:
						
 (B)Disregard of family with work-eligible individual subject to penalty for refusing to engage in workIn calculating a participation rate under this section, a State shall disregard a family with a work-eligible individual that is subject to a penalty imposed pursuant to subsection (e)(1) but has not been subject to the penalty for more than 3 months in the preceding 12-month period..
 104.Supporting treatment and rehabilitation to prepare recipients for employment and support employmentSection 407(c)(2)(B) (42 U.S.C. 607(c)(2)(B)), (as so redesignated by section 102(a)(1)(A)), is amended—
 (1)in the subparagraph heading, by inserting and job readiness assistance after job search; and (2)by adding at the end the following:
					
						(iii)Participation in treatment or rehabilitation activities to prepare recipients for employment and
 support employmentNotwithstanding any limitation specified in clause (i), if an individual participates in substance abuse treatment, mental health treatment, or rehabilitation activities, the need for which has been determined to be necessary by a qualified independent medical, substance abuse, or mental health professional to prepare the individual for employment or to support the individual in employment, up to 12 weeks of such participation shall be disregarded for purposes of applying the limitation under clause (i)..
				105.Demonstration  projects and improved data collection to improve engagement
			 and outcomes
 (a)In generalSection 415 (42 U.S.C. 615) is amended to read as follows:  415.Demonstration projects and improved data collection to improve engagement and outcomes (a)DefinitionsIn this section:
 (1)Engagement strategiesThe term engagement strategies means, with respect to a State carrying out a demonstration project under subsection (b), such policies, procedures, and activities as the State and Secretary shall determine necessary to achieve the desired outcomes of the project.
 (2)Poverty lineThe term poverty line has the meaning given that term in section 2110(c)(5). (3)StateThe term State has the meaning given that term in section 419(5).
 (4)State TANF programThe term State TANF program means the State program funded under this part and includes a tribal program carried out under section 412.
								(b)Authority
								(1)Selection of  demonstration projects
 (A)In generalNot later than October 1, 2019, from the amounts reserved under paragraph (7) to carry out this subsection, the Secretary shall select and award grants to up to 10 States to develop and carry out demonstration projects for the purposes of evaluating the impact of different engagement strategies in State TANF programs on employment, earnings, family stability, and other outcomes on a subset of families in the State with a work-eligible individual who receive assistance under such programs.
 (B)RequirementsIn selecting and awarding grantees, the Secretary shall prioritize regional diversity and select demonstration projects that represent both urban and rural populations.
 (C)ApplicationsIn order to be selected to carry out a demonstration project under this subsection, a State shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary shall require.
									(2)Requirements
 (A)Outcomes and measuresThe Secretary, in collaboration with the States selected to carry out demonstration projects under this subsection, shall determine a core set of outcomes and measures that the States carrying out such projects shall report on. At a minimum, the core set of outcomes and measures shall include standard measures of employment, earnings, program participation, receipt of means-tested benefits or assistance, poverty, and deep poverty that have been included in previous evaluations of this type for the 4 years following the quarter in which such individuals first participated in the project.
 (B)Other measuresIn addition to the core set of outcomes and measures, a State carrying out a demonstration project under this subsection may select and specify supplemental targeted outcomes the State seeks to achieve through the demonstration project and how such outcomes shall be measured. If a State demonstration project focuses on intensive employment and training engagement strategies, to the extent possible, the State shall ensure the outcome measures align with those used under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).
 (C)CaseloadAll families participating in a demonstration project carried out under this subsection must be families with a work-eligible individual where the family is receiving assistance under the State TANF program when the family's participation in the demonstration project begins and may continue to participate in the demonstration project without regard to whether the family continues to receive such assistance.
 (D)Control groupA State carrying out a demonstration project under this subsection shall establish a valid random assignment control group on behalf of whom the State (or, if applicable, a county or other political subdivision of the State) shall continue to operate the traditional State TANF program in order to compare outcomes for families participating in the demonstration project with outcomes for families in the control group.
 (E)Tribal projectsIn addition to the up to 10 States selected to carry out a demonstration project under this subsection, the Secretary shall select at least 1, but not more than 3, Indian tribes with a tribal family assistance plan approved under section 412 with which to work on related implementation and outcomes studies to improve the engagement of and outcomes for tribal families with a work-eligible individual.
 (3)DurationEach State carrying out a demonstration project under this subsection shall be authorized to enroll new participants in the demonstration group or control group for not more than 4 years from the date on which any work-eligible individuals first begin to participate in the project. The Secretary may allow for additional time to operate the demonstration project after the time to enroll new participants has expired for the purposes of evaluating the impacts of the demonstration projects.
 (4)Suspension authorityWith respect to the families participating in a demonstration project carried out under this subsection, the Secretary shall suspend compliance with any requirement under section 407 for families participating in the project which, if applied, would prevent the State from carrying out the demonstration project or prevent the State from effectively achieving the purposes of the project for the period during which the project is carried out.
 (5)EvaluationThe Secretary, through grant, contract, or interagency agreement, shall evaluate the demonstration projects carried out under this subsection by comparing the employment, earnings, program participation, receipt of means-tested benefits or assistance, poverty, deep poverty, and other specific outcomes of families participating in the projects with the employment, earnings, and same specific outcomes for the families in the control groups for the projects. In addition, the evaluation shall analyze the relationships between engagement strategies, performance measures, and impacts of the engagement strategies, along with such other criteria as the Secretary determines appropriate.
 (6)Annual reportBeginning October 1, 2021, and until all evaluations of the demonstration projects are complete, the Secretary shall annually submit to Congress reports containing—
 (A)analyses of the demographic characteristics of the individuals who participated in the demonstration projects carried out under this subsection with the demographics of the individuals in the control groups for the projects;
 (B)analyses of the design, interventions, and objectives of the projects; (C)the most recent available results of the evaluation described in paragraph (5); and
 (D)recommendations for such legislation and administrative action as the Secretary determines appropriate.
 (7)FundingFor each fiscal year in which demonstration projects are developed or carried out under this subsection, the Secretary shall use amounts made available under section 413(h)(1) for the fiscal year to carry out this subsection.
								.
				(b)Improved data collection To strengthen outcomes
 (1)Data collectionSection 411(a) is amended— (A)by redesignating paragraph (7) as paragraph (8); and
 (B)by inserting after paragraph (6), the following:  (7)Information on employment and earnings outcomes for individuals receiving or formerly receiving assistance (A)Reporting agreementEach eligible State and the Secretary shall enter into an agreement specifying the manner by which the information and data described in this paragraph shall be collected and reported to the Secretary.
 (B)Outcomes for former recipientsInformation and data regarding individuals in families who formerly received assistance under the State program funded under this part or under any State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) and were work-eligible individuals before the family ceased receiving assistance, with respect to the following:
 (i)The following data determined for the 1st and 4th full quarters ending after the quarter of exit from assistance:
 (I)The percentage of such individuals who have any level of earnings. (II)The percentage of such individuals who have earnings at or below 50 percent of the poverty line applicable to the quarter.
 (III)The distribution of income and earnings of such individuals relative to the poverty line. (IV)The percentage of such individuals receiving supplemental nutrition program benefits (as defined in section 3(t) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(t)) for the quarter.
 (V)The percentage of such individuals receiving medical assistance under a State plan or a waiver of such plan under title XIX for the quarter.
 (ii)The percentage of such individuals who are in unsubsidized employment during the 2d quarter after exiting from the program.
 (iii)The percentage of such individuals who are in unsubsidized employment during the 4th quarter after exiting from the program.
 (iv)The median earnings of such individuals who are in unsubsidized employment during the 2d quarter after exiting from the program.
 (C)Engagement and employment of current recipientsIn the case of work-eligible individuals in families who received assistance under the State program funded under this part or under any State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), the following information and data relative to a reference quarter:
 (i)Employment and earnings in each of the 4 quarters prior to the reference quarter. (ii)Standard measures of employment, earnings, receipt of assistance, and participation in work activities (as defined in section 407(d)) in each of the 4 quarters following the reference quarter.
 (D)Other informationWith respect to the populations described in subparagraph (B) or (C)— (i)such other information or data as the Secretary may require; and
 (ii)such other measures of employment, earnings, program participation, receipt of means-tested benefits or assistance, and poverty as the Secretary may require and which, to the greatest extent practicable, shall be based on the information required for State performance reports under section 116(d)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(d)(2)).
 (E)Statistical adjustment model for employment outcomesThe Secretary, in consultation with the Secretary of Labor and relevant experts, shall commission a study to develop recommendations on how to and disseminate an objective statistical model that will allow the Secretary to make adjustments to data reported pursuant to this paragraph based on actual economic conditions and the characteristics of participants. To the extent practicable, the recommendations shall be compatible with the statistical adjustment model developed under subparagraph (A)(viii) of section 116(b)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(3)(A)(viii)) and, with respect to a State, the State adjusted levels of performance established for the State under that section..
 (2)Conforming amendmentParagraph (8) of section 411(a), as redesignated by paragraph (1)(A), is amended by inserting and with respect to the information required under paragraph (7) before the period.
					IIStrengthening Families
			201.Uniform work requirement for families
 (a)Elimination of separate participation rate requirements for 2-Parent familiesSection 407 (42 U.S.C. 607) is amended— (1)in subsection (a)—
 (A)by striking all through A State the 1st place it appears and inserting the following:  (a)Participation rate requirementsA State; and
 (B)by striking paragraph (2); (2)in subsection (b)—
 (A)in the subsection heading, by striking rates and inserting rate; (B)in paragraph (1)(A), by striking (a)(1) and inserting (a);
 (C)by striking paragraph (2) and inserting the following:  (2)Reserved.;
 (D)in paragraph (4), by striking paragraphs (1)(B) and (2)(B) and inserting paragraph (1)(B); and (E)in paragraph (5), by striking rates and inserting rate; and
 (3)in subsection (c)— (A)in paragraph (1), by striking subparagraph (B) and inserting the following:
							
 (B)Reserved.; and (B)in paragraph (2)(D)—
 (i)by striking paragraphs (1)(B)(i) and (2)(B) of subsection (b) and inserting subsection (b)(1)(B)(i); and
 (ii)by striking in all families and in 2-parent families, respectively,.
 (b)Conforming amendmentThe paragraph heading for section 409(a)(3) (42 U.S.C. 609(a)(3)) is amended by striking rates and inserting rate. 202.Supporting families by ending the marriage penaltyNot later than October 1, 2020, each State with a State plan approved under part A of title IV of the Social Security Act (42 U.S.C. 607 et seq.) shall report to the Secretary of Health and Human Services information regarding the eligibility criteria applied by the State to 2-parent families applying for or receiving assistance under the State program funded under such part or under any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i))) that are not applied to single-parent families applying for or receiving such assistance, as well as provide an explanation as to how such differences do not impose additional barriers for 2-parent families or what efforts the State is undertaking to ensure any such eligibility criteria do not disadvantage 2-parent families.
			IIIRestoring the Integrity of TANF
			301.Strengthening State Requirements to Engage Recipients in Employment and Employment Preparation
 ActivitiesSection 407(b) (42 U.S.C. 607(b)), as amended by section 103(b)(1)(C), is amended by adding at the end the following:
				
 (8)Minimum state engagement requirementNotwithstanding any other provision of this section, the minimum participation rate for purposes of subsection (a) of this section shall be not less than 10 percent in fiscal year 2020 and 20 percent in fiscal year 2021 and each fiscal year thereafter..
 302.Measuring TANF spending on families receiving assistance and on low-income familiesSection 411 (42 U.S.C. 611) is amended by adding at the end the following:
				
 (e)State requirement To report spending on families receiving assistance and on low-Income familiesEach eligible State shall report the following information, with respect to fiscal year 2019, not later than July 1, 2020, and, with respect to each fiscal year beginning after that date, not later than such date as the Secretary shall require:
 (1)The amount and percent of the State spending of the grant made under section 403(a)(1) and any qualified State expenditures (as defined in section 409(a)(7)(B)(i)) on families receiving assistance by category of spending.
 (2)An estimate of the amount and percent of State spending of the grant made under section 403(a)(1) and any qualified State expenditures (as so defined) that consists of benefits and services—
 (A)for families in the State whose income is below the income official poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981) applicable to a family of the size involved; and
 (B)for families in the State whose income is below twice the income official poverty line (as so defined) applicable to a family of the size involved.
 (3)Information explaining who is eligible for assistance in the State and the specific criteria used to determine eligibility for assistance.
						.
			303.Report on child care provider criminal background checks
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services, in consultation with the Director of the Federal Bureau of Investigation, shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report that includes the following:
 (1)Information on the requirements for criminal background checks for child care providers receiving funds directly from the TANF program. The report shall include descriptions of such requirements for each eligible State and analyses of—
 (A)how such checks are conducted; (B)the extent to which child care providers comply with such requirements; and
 (C)how the requirements for such background checks are similar to or differ from the requirements for criminal background checks for child care staff members (including prospective child care staff members) of child care providers under section 658H(b) of the Child Care and Development Block Grant Act of 1990. (42 U.S.C. 9858f(b)).
 (2)A list of eligible States that are not responding to requests for interstate child care provider criminal background checks and the reasons for why such States are not responding to a request from another State.
 (3)For each eligible State, information regarding the average interstate criminal background check processing time and fees.
 (4)A list of eligible States that have closed record laws or systems that prevent such States from sharing complete criminal background check data with another eligible State.
 (b)Data requirementThe Secretary shall use data for the 3 most recent fiscal years for which data are available to prepare the report.
 (c)DefinitionsIn this section: (1)Eligible StateThe term eligible State has the meaning given that term in section 402(a) of the Social Security Act (42 U.S.C. 602(a)).
 (2)TANF programThe term TANF program means the temporary assistance for needy families program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) and includes any State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i)).
					IVReauthorizing the TANF Program
			401.3-year reauthorization
 (a)Family assistance grantsSection 403(a)(1) (42 U.S.C. 603(a)(1)) is amended in each of subparagraphs (A) and (C) by striking 2017 and 2018 and inserting 2019 through 2021. (b)Healthy marriage promotion and responsible fatherhood grantsSection 403(a)(2)(D) (42 U.S.C. 603(a)(2)(D)) is amended—
 (1)by striking 2017 and 2018 and inserting 2019 through 2021; and (2)by striking for fiscal year 2017 or 2018.
 (c)Contingency fundSection 403(b)(2) (42 U.S.C. 603(b)(2)) is amended by striking for fiscal year 2018 and inserting for each of fiscal years 2019 through 2021. (d)Tribal family assistance grantsParagraphs (1)(A) and (2)(A) of section 412(a) (42 U.S.C. 612(a)) are each amended by striking 2017 and 2018 and inserting 2019 through 2021.
 (e)Child careSection 418(a)(3) (42 U.S.C. 618(a)(3)) is amended by striking and 2018 and inserting through 2021. (f)Grants to the territoriesSection 1108(b)(2) (42 U.S.C. 1308(b)(2)) is amended by striking 2017 and 2018 and inserting 2019 through 2021.
				VMiscellaneous
			501.Technical Corrections to Data Exchange Standards to Improve Program Coordination
 (a)In generalSection 411(d) (42 U.S.C. 611(d)) is amended to read as follows:  (d)Data exchange standards for improved interoperability (1)DesignationThe Secretary shall, in consultation with an interagency work group established by the Office of Management and Budget and considering State government perspectives, by rule, designate data exchange standards to govern, under this part—
 (A)necessary categories of information that State agencies operating programs under State plans approved under this part are required under applicable Federal law to electronically exchange with another State agency; and
 (B)Federal reporting and data exchange required under applicable Federal law. (2)RequirementsThe data exchange standards required by paragraph (1) shall, to the extent practicable—
 (A)incorporate a widely accepted, non-proprietary, searchable, computer-readable format, such as the eXtensible Markup Language;
 (B)contain interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model;
 (C)incorporate interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance;
 (D)be consistent with and implement applicable accounting principles; (E)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and
 (F)be capable of being continually upgraded as necessary. (3)Rule of constructionNothing in this subsection shall be construed to require a change to existing data exchange standards found to be effective and efficient..
 (b)ImplementationNot later than the date that is 24 months after the date of the enactment of this section, the Secretary of Health and Human Services shall issue a proposed rule that—
 (1)identifies federally required data exchanges, include specification and timing of exchanges to be standardized, and address the factors used in determining whether and when to standardize data exchanges; and
 (2)specifies State implementation options and describes future milestones. 502.Effective dates (a)In generalExcept as provided in subsection (b), the amendments made by this Act shall take effect as if enacted on October 1, 2018.
 (b)Improving participation in activities leading to employmentThe amendments made by sections 101, 102, 103, 104, and 301 take effect on October 1, 2019. 